Smith, J.
— “ These proceedings were had under an act to regulate the practice of law in the Allen Circuit Court (Acts of 1844, p. 26), by the fifth section of which, it is provided, that the second Monday in each month shall be a rale-day; and by the sixth section, that in case either party shall fail to comply with any rule on or before the proper rale day, the clerk shall note such failure on the rule book, and judgment shall be thereupon rendered against the party in default, unless the Court, for good cause shown, and an affidavit of merits, shall set such default aside.
“ There was no affidavit of merits filed, in this case, and the judgment appears to have been rendered in conformity with the act regulating the practice in the Court below.”
Judgment affirmed, &c.